Title: To Alexander Hamilton from John McClallen, 10 February 1800
From: McClallen, John
To: Hamilton, Alexander


          
            Sir
            Albany 10th. Feby 1800.
          
          Pursuant to your order of the 8th instant, directing me to report on the affadavits you was pleased   to enclose respecting Seymour Swan a soldier  of my Company.
           I beg leave to state the following facts, which appear from his attestation and from my recollection.
          “That he was enlisted at New Lebanon by Lieut Hosack on the 9th Novemr last, that he was then aged 17 Years and 10 Months and 5 feet 10 inches high”—
          The Lieutenant permitted him to vissit his parents  for a few days subsequent to his enlistment, and he promised Swan’s Father to speak to me to advance his Son some pay besides his Bounty; which he requested me to do, but I declined making the advance—
          The greater part of the Bounty which the Swan has received from me, I gave by his request to his Father.
          From the aforementioned circumstances, I suspect that the Father had a knowledge of his enlistment.
          Seymour Swan is a remarkably stout young  man, and no one of my Company more capable of undergoing the fatigues of a Soldier
          I have the Honor to be Sir Your very Obt Servant
          
            Jno McClallen Capt.
             1st. Regt A & E
          
          Major Genl. Hamilton
        